UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT, Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report March 2, 2012 (Date of earliest event reported) March 2, 2012 TRINITY CAPITAL CORPORATION (Exact name of Registrant as specified in its charter) New Mexico (State or other jurisdiction of incorporation) 000-50266 85-0242376 (Commission File Number) (I.R.S. Employer Identification Number) 1200 Trinity Drive, Los Alamos, New Mexico (Address of principal executive offices) (Zip Code) (505) 662-5171 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02.Results of Operations and Financial Condition On March 2, 2012, Trinity Capital Corporation issued a press release announcing its preliminary unaudited financial results for the fiscal quarter and twelve months ended December 31, 2011.The release is attached hereto as Exhibit 99.1 and incorporated herein by reference. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Section 9 – Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits (a) Financial Statements of Business Acquired. None. (b) Pro Forma Financial Information. None. (c) Shell company transactions. None. (d) Exhibits. 99.1 Press Release dated March 2, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRINITY CAPITAL CORPORATION Dated: March 2, 2012 /s/ Daniel R. Bartholomew Daniel R. Bartholomew 1
